Citation Nr: 1723484	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from March 1981 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In February 2017 the Veteran testified in front of the undersigned Veterans Law Judge (VLJ) at the VA Central Office in Washington, DC.  A transcript of the hearing was prepared and added to the record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran has been diagnosed with PTSD.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's ear disorder is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's obstructive sleep apnea is related to active duty service.

3.  The Veteran was initially denied entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine in a September 2011 rating decision.  He did not appeal this decision or submit new evidence during the requisite time period, and the rating decision became final.

4.  Evidence received since the September 2011 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an ear disorder is denied.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Entitlement to service connection for obstructive sleep apnea is denied.  38 U.S.C.A. §§ 1131, 1155, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3.  The September 2011 rating decision, which denied the Veteran's claim for entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

4.  Evidence received since the September 2011 rating decision is not new and material and, therefore, the claim for entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

In the initial September 2011 rating decision, the RO denied entitlement to service connection for levoscoliosis with degenerative disc disease of the lumbar spine because the disability existed on entrance into service, and there was no evidence that the disability was aggravated beyond the normal progression of the disease by service.  This finding was based on the opinion of the September 2011 VA examiner.  

Notice of the September 2011 decision was provided in the same month.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence or evidence relating to the Veteran's claim was submitted to VA within one year of the notice of that decision.  Thus, the Board finds that the September 2011 rating decision is final.  38 C.F.R. § 3.156(b).

In July 2014, the RO denied the claim on the basis of a lack of new and material evidence.  The Veteran's VA treatment records had been obtained and showed that the Veteran carried a diagnosis of levoscoliosis with degenerative disc disease in the lumbar spine.  The Veteran also reported that his back disability was related to his amyotrophic lateral sclerosis (ALS).  However, the RO indicated that the Veteran was not service-connected for ALS such that entitlement to secondary service connection was warranted.  The RO noted that the evidence submitted did not establish that the Veteran's spinal disability was caused or aggravated by another service-connected disability.  Therefore, the RO found the evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the September 2011 rating decision includes, in relevant part, VA treatment records show reports of low back pain and a diagnosis of levoscoliois and degenerative joint disease.  A 2013 spinal x-ray confirmed the levoscoliosis diagnosis.

Although the above cited evidence is new, in that it was not of record as of the time of the September 2011 rating decision, the Board finds that it is cumulative and redundant, as evidence in the Veteran's claims file as of the September 2011 rating decision revealed a diagnosis of levoscoliosis with degenerative changes in the lumbar spine.  Moreover, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  The evidence does not show that the Veteran's current levoscoliosis aggravated by active duty service or another service-connected disability beyond the natural progression of the disease.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine, including by triggering VA's duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he developed a left ear condition that caused hearing loss and obstructive sleep apnea during his active service, resulting in his current hearing loss difficulties and sleep apnea

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with asymmetrical sensorineural hearing loss and mixed sensorineural hearing loss, as well as sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

Service treatment records show no evidence of symptoms of, or treatment for hearing loss or sleep apnea during service.  The Veteran denied having any difficulty sleeping, ear trouble, and hearing loss in his Report of Medical History at separation from service.  There is no evidence of any symptoms reported in service that would have been precursors to hearing loss or sleep apnea.  The Board notes that much of the Veteran's treatment during service was for a burn on his arm and for back pain.  At separation the Veteran described having several difficulties, including joint pain, depression, nervousness, and back pain, but he specifically denied having difficulty sleeping or having any hearing loss.  His audiometric testing at separation was normal and showed no evidence of hearing loss.  

The first treatment for sleep apnea and hearing problems following service was in the late 2000's.  The Veteran complained about sleep difficulties in 2011 and requested a sleep study, but he did not undergo a sleep study until 2013 and then had another one a few months later in 2014, both of which showed that the Veteran had obstructive sleep apnea.  There is no evidence that he received treatment or complained of difficulty sleeping prior to this time other than perhaps due to mental health concerns, rather than due to a physical attribute.  The Veteran testified that he "probably did" have symptoms of sleep apnea during service, but this is not documented.  The Board finds this statement too speculative to support a finding of sleep problems during service, especially in light of the Veteran's report of no trouble sleeping made contemporaneous to service.  

As it pertains to the Veteran's ear disability, the Veteran had an audiological consultation at VA in 2013, wherein he reported having difficulty hearing for approximately two weeks prior to the consultation.  There was another treatment note from 2013 wherein the Veteran described having hearing loss and tinnitus for a few years, but there was no indication that the Veteran had hearing loss difficulties since separation from service.  His hearing testing results in October 2013 were noted to be grossly normal.  The Veteran also had normal hearing testing results in January 2011, at which time he admitted that he had some exposure to loud noises in his work doing construction, but that he did not think he had any hearing loss.  The Veteran was eventually prescribed a hearing aid, but there is nothing to suggest a continuity of symptomatology since separation from service.  

In sum, the Board finds that there is no evidence that the Veteran sought treatment for or complained of symptoms of sleep apnea or hearing loss during service or within the requisite period after separation from service.  His first treatment for either disability was in 2011 or later, more than 25 years after separation from service.  The Veteran reported that his left ear hearing is worse and he would have been exposed to more noise in the left ear from firing a gun with his left hand, but the Board notes that in a left-handed shooting position the left ear is generally more shielded than the right ear.  Moreover, the Board finds that there is an alternative etiology for noise exposure in his civilian work doing construction.  Regardless, there is no continuity of symptoms for either disability to suggest a nexus.

While the Veteran believes that his current hearing loss and sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss and sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss and sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss and sleep apnea is not competent medical evidence.  The Board finds the lack of evidence describing symptoms in service and until more than 25 years after separation from service, and the denial of relevant symptoms at separation from service, to be significantly more probative than any current lay assertions to the contrary.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, the Board finds that this doctrine is not for application and entitlement to service connection must be denied.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  







ORDER

Entitlement to service connection for an ear disorder is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for levoscoliosis with degenerative changes in the lumbar spine, the appeal is denied.


REMAND

Remand is necessary for proper development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  

The record does not show that the Veteran underwent a VA examination in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade, 24 Vet. App. at 117.  

The Board notes that the Veteran was denied entitlement to service connection for an acquired psychiatric disorder because there was no evidence of an in-service event or injury for PTSD, and because there was no current PTSD disability.  However, the Veteran has received treatment for mental health through VA and has a current diagnosis of adjustment disorder with anxiety.  Moreover, the Board notes that in the Veteran's Report of Medical History at separation from service in July 1982, he indicated that he had a nervous condition and symptoms of depression.  Although neither fact is indicative of a PTSD disability, both suggest a possibility of a chronic mental health disability such that a VA examination is warranted to determine if there is a nexus between the Veteran's current mental health disability and active duty service.  See McLendon, 20 Vet. App. at 83; Clemons, 23 Vet. App. at 5-6; 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran testified at the hearing that he had PTSD stressors from a bad relationship with his spouse and a physical altercation where he was kicked in the head at a club during service.  On remand the AOJ should solicit additional information to verify these stressors.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from February 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain any updated information pertaining to the Veteran's PTSD stressors.  As necessary, take all appropriate steps to verify the Veteran's claimed stressors, to include those noted in the Veteran's hearing testimony.  All actions to verify the alleged stressors should be fully documented in the record.  

3.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include adjustment disorder with anxiety and PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner should list all diagnosed psychiatric disorders.  If a trauma- and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to that diagnosis.

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder began in service, was caused by service, or is otherwise related to service.   This opinion should consider the Veteran's lay statements and his Report of Medical History in service indicating that he had symptoms of depression and nervousness.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, 12 Vet. App. 369.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


